Exhibit 10.14
 
 
 
2009 Yishui Di 0030#




CONTRACT OF MORTGAGE
OF
A MAXIMUM AMOUNT


















NOTE: The contract is made based on equality and free will under a consultation
pursuant to relevant Laws; any Articles of the contract shall be a true
representation of both parties' Position. To protect the legal equity of
Guarantor, the Creditor friendly reminds Guarantor to pay more attention to the
text written in bold.
 

 
 
 

--------------------------------------------------------------------------------

 


MORTGAGEE:
INDUSTRIAL & COMMERCIAL BANK OF

 
CHINA CO., LTD YISHUI BRANCH hereinafter

 
referred as "Party A"

 
Principal:                               WANG QINGLIN
Business Add:          ZHENGYANG RD. YISHUI COUNTY
Tel & Fax:                                      2251413
 
 
MORTGAGOR:
 SHANDONG LONGKONG TRAVEL DEVELOPMENT CO., LTD hereinafter referred "Party B"

 
Corporate representative:                ZHANG SHANJIU
 
 
Business Add/Living Add: YONGFU VILLAGE YISHUI COUNTY

 
Tel & Fax:                                      0539-2553919


To ensure the creditor's rights of Party A to be realized, Party B hereby
provides the mortgage guarantee (counter-guarantee) to Party A with its free
will. To confirm each party's rights and obligations, pursuant to the Contract
Law, Guarantee Law, Property Law and other relevant laws and regulations of PRC,
both parties reach a contract through equal consultations.
 
 
 
 

--------------------------------------------------------------------------------

 


Article 1: Guaranteed Main Creditor's Rights
 
1.1  
The Main creditor's rights guaranteed by Party B means all the creditor's right
that Party B obtained through following contracts or agreements signed between
Party A and Party B Shandong Longkong Travel Development Co., Ltd ("the Debtor")
during the period from 30-7-2009 to 29-7-2012 (including starting day and ending
day) in the maximum balance of RMB Two Million Yuan : Loan contract, bank
acceptance agreement, contract of Opening L/C, issued guarantee agreement and
other financial document (hereinafter referred as "Main Contract"), whether the
right is due or not at the expiration of above Period, whether the right is
created prior to the mortgage right of a maximum amount is set.

1.2  
The maximum balance above mentioned means the total balance of different
currency debts exchanged to RENMINBI pursuant to the middle foreign exchange
rate issued by Party A, which starting calculation from the date when party B
starting to carry out the guarantee obligation is set.

 
Article 2: Scope of Mortgage Guarantee
 
The scope of mortgage guarantee in a maximum amount provide by Party B contains
of: principal claim, interests, default interest, compound interest, compound
interest,damages,the cost of realizing mortgage (including but not limited to
legal fees ,legal costs ,appraisal fee and so on),but ,the cost of realizing
mortgage should deduct from the cash that get from the sales of the collateral
first. Not included in the maximum balance described in Item 1.1.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Article 3: Pledge
 
3.1 The Pledge refers the Pledge List, it shall be attached to the contract with
the same legal effect.
 
3.2 The Power of mortgage right of Party A is imposed on extend to the things,
rights, tailpiece, apposition, natural and legal fruits, substitution object
attached to mortgage and insurance money, compensation and compensatory payment
caused by damage, losses, collected of mortgage.
 
3.3 If debtor fails to fulfill the due debts, or the events stipulated in this
contract as to realize the right of mortgage happened, which causes the pledge
is detained according to law by people's Court, Party A has the right to collect
natural and legal fruits detached to Pledge from the day Pledge is detained, the
fruits should offset the cost caused by collect fruits in advance.
 
3.4 Conventions about the value of Pledge agreed on in Pledge list shall not be
used as the basis of valuation that Party A deal with the Pledge and shall not
cause any limitation to Party A to realize the mortgage right.
 
3.5 The title certificate and relevant documents of Pledge shall be kept by
Party A as it is confirmed by both parties, with an exception stipulated by
laws, regulations and other rules.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.6 During the period of existence of the right of mortgage, Party B shall
maintain Pledge in good condition and shall not take irrational methods to use
Pledge so as to make impairment of value of mortgage. Party B has the right to
inspect service and administrative situation of Pledge any time.
 
3.7 Damage, loses, or collected of Pledge happened, Party B should inform Party
A immediately, and present evidence issued by related competent and relevant
authorities that Pledge is damaged, lost, or collected.
 
3.8 Damage, loses, or collected of Pledge happens, the insurance money,
compensation and compensatory payment Party B got should be used of early
extinguishment of debt under master contract of debtor, or deposit appointed
account after Party A agree to use it to regain the value of Pledge, so as to
guarantee the execution of debt under main contract.
 
3.9 It should be stopped immediately if Party B's behavior may reduce the value
of Pledge; once the value of mortgage was reduced, Party B has an obligation to
restore the value of Pledge or provide another guarantee equaled to the reduced
value.


Article 4. Mortgage Registration


Both parties should go to the relevant authorities' offices to handle Mortgage
registrationwithin 10 days after they sign this contract. If there are changes
in mortgage registration which are required by law, both parties shall register
the changes in time.
 
 
 
 

--------------------------------------------------------------------------------

 


Article 5. Insurance  
 
5.1 Party B shall complete the insurance procedures of Pledge according to the
requirements of Party A with in 15 days after signing the contract. If insurance
agent can not deal with mortgaged property insurance by once, Party B shall
handle renewal procedures in time in order to ensure that properties of
collaterals are uninterrupted within the valid dates.
 
5.2 Insurance policies should indicate that when the accidents occur, Party A
has the priority to claim to be the beneficiary (the first beneficiary) and the
insurer shall pay insurance directly to Party A. Besides, there shall be no
restricted terms to Party A's interests in the insurance policies.
 
5.3 Party B shall not interrupt or cancel the insurance for any reason within
the valid dates of this contract. If interruption of insurance happens, Party A
is entitled to represent Party B to handle the insurance procedures of which all
the expense is secured Party B.
 
5.4 Within the valid dates of this contract, if the accidental events on Pledge
which are insured occur, the insurance should be dealt under the Item 3.8. of
the contract
 
 
 
 

--------------------------------------------------------------------------------

 


6. Confirming of Main Creditor's Right
 
Any such following event occurs, the creditor's rights of a maximum amount shall
be confirmed:
 
A. the duration described under Item 1.1 expires;
 
B. the new creditor's rights would not be produced;
 
C. Mortgaged assets or property is sealed up, seized.
 
D. the debtor or the party B is declared bankruptcy or rescinded;
 
E. in other events creditor's rights shall be confirmed pursuant to the laws and
regulations


Article 7: Floating Mortgage
 
7.1 The existing and future producing equipments, raw materials, semi-finished
products and products of Party B which are treated as mortgaged collaterals will
be called in , when one of the following events occurs.
 
A. at expiration of this contract, the rights of creditor Party A is
not  achieved;
 
B. Party B is declared bankrupt or revoked;
 
C. the events occurs as described in Item 8.1, Party A may achieve his mortgage
right;
 
D. other cases which affect the realization of Party A's creditor's rights
seriously.
 
7.2 The promise which is made by Party B to offer the maximum amount mortgage
based on the above-mentioned property to Party A also applies to the other
agreements of this contract otherwise, in addition to this agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Article 8: Realizing the Mortgage Right
 
8.1 In any such following event, Party A has the right to claim the mortgage
right:
 
    A. The debt claim right of Party A expires (including declared expired), the
Debtor fails to repay the debt.
 
    B. Such events describing in Item 3.9 occurs, Party B fails to restore the
pledge value or, to provide the equal valued pledge same to the depreciation
lose.
 
    C. Party B or the debtor incurs: be applied for a bankruptcy, dismissing,
liquidation, suspending to reform, business license withdrawn or cancellation.
 
    D: Party B disobeys the rules of fair trade and disposes the pledge which
under a floating mortgage of removable assets.
 
    E: In other events that Party B may realize the debt claims right.
 
 
8.2 To realize the mortgage right, Party A may, dispose the pledge by auction
through consultations with Party B, get paid by the money from the disposal; or
discount the pledge to cover the Debtor's debt. If both parties fails to reach a
agreement to above disposal, Party A may request a Court to sell the Pledge or
sell it by auctions.
 
 
 
 

--------------------------------------------------------------------------------

 
 
8.3 The currency got from the disposal of pledge is different from the currency
described under the contract, it shall be exchanged at a applicable foreign
exchange rate issued by Party A and be paid for realizing the debt claims right.


Article 9: Party B's Representations and warranties
 
The Party B provides such following representations and warranties to Party A:
 
9.1 Party B is the owner of the pledge under the contract, and has a legal right
to managing the pledge; Party B has the complete power of appointment to the
pledge; no any conflict of ownership, access right, management right to the
Pledge. The necessary approval or permit related to the Mortgage guarantee that
provided to party A has been obtained pursuant to the procedure and authorized
power stipulated in the Articles of association of the company.
 
9.2 Party B is a public company or controlled by a public company, it shall
commit to provide the disclosure related to the information of carrying out the
Guarantee pursuant to Security Act, or Security Exchange Act, or other laws,
regulations and rules.
 
9.3 Party B provides the Mortgage Guarantee for Debtor with a free-will; the
representation of the position shall be true.
 
9.4 The pledge is free to be mortgaged, no any limitation on it.
 
 
 
 

--------------------------------------------------------------------------------

 
 
9.5 If any flaw on the Pledge, the complete, reasonable explanation shall be
provided.
 
9.6 The pledge is seized, sealed up or under monitoring.
 
9.7 The pledge has been partly/totally leased out, the fact of mortgage
guarantee shall be informed to leaser, and the status of leasing shall be
informed to Party A in writing.
 
9.8 The pledge is not under another guarantee contract provided to other debtor,
or it is, the detail of above guarantee has been informed Party A in writing.
 
9.9 The pledge is not co-owned property; if co-owned, the mortgage guarantee has
been approved by the co-owner in writing.


Article 10: Party B's Commitment
 
Party B hereby commits to Party A as following:
 
10.1 In such following events, no consent is needed from Party B, the guarantee
obligation shall continue to be carried out:
 
    A. Party A and Party B make an amendment to the Main Contract, the Party B's
guarantee obligation remains unchanged;
 
    B. Party A transfers the creditor's right and the mortgage right to a third
party.
 
10.2 Without a written consent from the Party A, Party B shall not provide any
mortgage, pledge, or lease, transfer, donate the pledge to any third party; and
shall protect the Pledge from infraction.
 
 
 

--------------------------------------------------------------------------------

 
 
10.3 To bear all the expense incurred in signing and performing this contract,
including but not limited to, insurance, appraisal, assessment, registration and
other expenses.
 
10.4 Party A's mortgage right incurs or be incurring infraction from any third
party, shall inform Party A in time and assistant Party to keep away from such
infraction.
 
10.5 To cooperate with Party A realizing the creditor's right, shall not set any
obstacle to limit Party A's realizing actions.
 
10.6 such following events occurs, inform Party A in time:
 
    A. changes on articles of association, business scope, registered capital,
legal representative, share ownership.
 
    B. business suspension, dismissing, liquidation, suspended to reform,
business license withdrawn or cancelled, or applying for a bankruptcy.
 
    C. involved or may involve into a material economic dispute, lawsuit,
arbitration; or the property and assets sealed, seized, under monitoring by
laws.
 
    D. Party B is a natural person, changes on living address, company working
with, contract method.
 
10.7 To sign the written notice from the Party A in time.
 
10.8 Any other warranties accompanying with the Main Debt, whether it is
provided by debtor or a third party, Party A has the right to determined the
payment order, Party B shall commit no defense against it. Party waive, amend or
lose other guarantee equities under the Main Contract, the guarantee obligation
of Party B shall remain unchanged, without any deduction or exemption.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Article 11: Party A's commitment
 
Party A commits to Party B as following:
 
  11.1 Party A shall keep such following items provided by Party B in this
contract confidential, except stipulated by laws, documents, financial
information and other relevant undisclosed information.
 
  11.2 The balance that get from disposal of pledge and pays the main debt in
the guarantee scope stipulated under the guarantee contract of maximum amount,
shall be returned to Party B in time.
 
Article 12: Breach of faith
 
  12.1 The contract becomes effectives, both parties shall carry out each
obligation under the contract; any party fails/partly fails to do so, shall take
the breach responsibility, and provide the compensation to another party.
 
  12.2 Except the event under the engagement of the contract, any party breaches
this contract, another has the right to take any actions pursuant to the laws
and regulations of PRC.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Article 13: Effectiveness, Amendment and Termination
 
  13.1 The Contract shall be effective from the day signed; terminated till the
day the main debt is paid up.
 
  13.2 Any alteration to the Contract shall be carried out in writing under a
negotiation between both parties. The altered clauses or agreement shall be the
part of the Contract with the same legal effect. The rest part except the
altered sections of the Contract remains unchanged legal effect, prior to going
effective of the altered sections.
 
  13.3 Any clause of the Contract becomes invalid or unrealizable, which shall
not cause any influence on the other clauses remaining effective and realizable.
 
  13.4 The alteration or termination of the contract, which shall not have any
influence on each party to claim a compensation, or the article about dispute
settlement.
 
Article 14: Dispute Settlement
 
The signing, effect, explanation, carrying out and dispute settlement of the
Contract are applied for laws of People's Republic Country of China. Any dispute
or issue related to the Contract shall be resolved by a negotiation between both
parties; otherwise, the option B shall be selected:
 
A.  Submit arising dispute to the arbitration associate of _________, following
the current Arbitration Regulations when the dispute is submitted, the
arbitration shall take place in _________(address). The Arbitration award shall
be regarded as the final settlement and both parties shall abide by it.
 
B.  Go to court locating where the Party A located in.
 
 
 
 

--------------------------------------------------------------------------------

 


Article 15: Other Provision
 
  15.1 Without a consent in writing from Party A, Party B shall not transfer
total or part rights or obligations of the Contract.
 
  15.2 Party A fails to carry out or partly carry out or delays to carry out any
right under the Contract, which shall not be regarded as waiving the right or
waiving/altering other rights, without any influence on carrying out the right
or any other right.
 
  15.3 Pursuant to relevant laws, regulations or other rules under certain
regulation documents or requirement of Financial Supervision Authority, party A
may provide the information or other relevant information that related to the
Contract to the Basic Database of Credit Information of Bank of China or other
database set up by laws, such above data may be accessible to qualified
organizations and Persons to check up. Also the Party A shall check up the Party
B's information in above database to preparing the Contract.
 
  15.4 This contract is made out in 3 duplicates, each for both parties, 1 for
registration authority.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Articles 16: Other Matter Accept by Both Parties
 
16.1 ____________________________________________
 
12.2 ____________________________________________


 
Attachment: Pledge list.



Party A :    
Industrial and Commercial Bank of China

 
Yishui Branch(sealed)
 
Authorized Representative:                                        WANG QINGLIN
(signed)




Party B :
Shandong Longkong Travel Development Co., Ltd (sealed)

 
Corporate Representative/Authorized proxy:
ZHANG SHANJIU(sealed)





  Date: 05-7-2009






 
 

--------------------------------------------------------------------------------

 


Under the Mortgage contract No.: 2009 Yishui DI-0030


Pledge List
 
 
 
Name of
pledge
Warrant or
certificate
Location
status
Evaluation
( Yuan)
Other
Land Use
right
Yi Guo Yung (2006) Di 175 Ho
Certificate of National Land Use Right
Yishui County, Yao Dianzi village
 
3, 883,400.00
 









Mortgagor:       Shandong Longkong Travel Development Co., Ltd
        (official sealed；and private sealed by Zhang shanjiu
 
Mortgagee: Industrial & commercial Bank of China Yishui Branch
(official Sealed; and private sealed)
                          /s/ Wang Qinglin
Co-owner:  __________________________________________





